DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 16/673,324, filed on November 04, 2019.  In response to Examiner’s Non-Final Rejection of May 12, 2021, Applicant on November 12, 2021, amended Claims 1, 4, 5, 8, 10, 11 and 13 cancelled Claims 3, 6, 7 and 14 and added new Claims 15-18 and amended Claim 18 and added new Claims 19-22 on November 22, 2021.  Claims 1, 2, 4, 5, 8-13 and 15-22 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. 101 rejection for further explanation and rationale. 

The 35 U.S.C. § 112 rejections of claims 1-10, are hereby withdrawn pursuant to Applicant’s amendments to claim 1.

The 35 U.S.C. § 102 rejections of claims 1-6, 11 and 12 are hereby withdrawn pursuant to Applicant’s arguments. New 35 U.S.C. § 103 rejections have been applied to amended claims 1, 2, 4, 5, 11 and 12.

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims 8-10 and 13. 35 U.S.C. § 103 rejections have been applied newly added claims 15-22. 

Response to Arguments
Applicant's Arguments/Remarks filed November 12, 2021 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed November 12, 2021.

Regarding the 35 U.S.C. 101 rejection, Applicant states Claims 1-14 are rejected pursuant to 35 U.S.C. 101 as directed toward an abstract idea without significantly more, in particular because "[t]he claims recite predicting performance metrics of application maintenance based on simulated data." See Office Action at 4. Applicant does not understand this rejection since the claimed system and method do not appear to recite predicting any performance metrics. Applicant believes this contention may have been made in error and, if not, requests clarification from the Examiner regarding this basis for rejection.

	In response, Examiner acknowledges the description of the abstract idea was made in error and finds the present claim invention is directed to the abstract idea of managing scheduling medical appointments for patients with of medical professionals. 

Regarding the 35 U.S.C. 101 rejection, Applicant contends that the claims are directed to patent- eligible subject matter. Even if Applicant's claims recited an abstract idea, Applicant respectfully submits that a practical application is clearly present in the claims. Applicant recites limitations of claim 1 (see pg. 8, Applicant Remarks).
All of the conditions recited in claim 1 for scheduling medical appointments do, in fact, impose meaningful limitations on an alleged judicial exception (i.e., abstract idea of organizing human activity), assuming arguendo that the claim is directed to one, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Applicant recites limitations of claim 1 (see pg. 9, Applicant Remarks).
Such a specific set of conditions go well beyond any reasonable abstract idea that may possibly be invoked by some subset of the claim 1 language. Thus, it is submitted that claim 1 recites a practical application because there are meaningful limitations in the claim that are imposed on any alleged abstract idea. Thus, at least under Step 2A of the Alice framework, it is submitted that claim 1 of the present application recites patent eligible subject matter. 
Independent claims 11 and 13 parallel claim 1 in reciting similar conditions for scheduling medical appointments. These claims therefore recite patent eligible subject matter for at least the same reasons. Accordingly, Applicant respectfully requests that the § 101 rejection of the claims be withdrawn.

In response, Examiner respectfully disagrees. Examiner notes Diamond v. Diehr discloses an example that recites meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. The claim is directed to the use of the Arrhenius equation in an automated process for operating a rubber‐molding press. The court found the claim recites meaningful limitations along with the judicial exception including installing rubber in a press, closing the mold, constantly measuring the temperature in the mold, constantly recalculating the cure time and opening the press at the proper time. These limitations sufficiently limit the claim to the practical application of molding rubber products and are clearly not an attempt to patent the mathematical equation and thus recite improvements to the technology. There is no similar technology, technological problem or solution here. Examiner finds Applicant is attempting to say the Step 2A – Prong One elements, the abstract idea (e.g. managing scheduling facilitation), is what makes the claim eligible. In addition, Examiner 
Furthermore, Examiner respectfully reminds Applicant, although preemption is considered, the two-part analysis is used to determine patent eligibility. Preemption concerns are, thus fully addressed and rendered moot where a claim is determined to disclose patent ineligible subject matter under the two-part framework. While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pyre-emptied, the claim should be eligible for patent protection"). For at least these reasons, the claims remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Regarding the 35 U.S.C. 103 rejection, Applicant states Iravani does not provide the teaching contended by the Examiner (i.e. wherein said graphical element presents a boundary line circumscribing an area within a maximum distance from a patient's address and further presents one or more icons each indicative of a physician having an available appointment time slot within said area). In particular, the Examiner cites paragraphs [0060] and [0061], which reference FIGS. 3A-3D (reproduced below) showing a graphical user interface. See id. It is important to note, however, that the illustrated graphical user interface does not include a boundary line circumscribing an area within the maximum distance from the patient location. See Iravani, FIGS. 3A-3D. Iravani therefore cannot remedy the deficiencies of Massoumi acknowledged by the Examiner.

	In response, Examiner respectfully disagrees. Examiner finds Applicant’s specification does not provide a definition for “boundary line”. Iravani teaches an App that limits the provider 

Applicant’s additional arguments, see pg. 12, filed November 12, 2021 and pg. 8, filed November 22, 2021, with respect to the rejection(s) of pending claims under 35 U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale. 








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 5, 8-10, 13, 15 and 17-18 are directed towards a system and claims 11, 12 and 16 are directed towards a method, which are among the statutory categories of invention.

Claims 1, 2, 4, 5, 8-13 and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite managing scheduling medical appointments for patients with of medical professionals.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, receiving requests from said patient for information regarding at least one available physician having at least one available appointment time slot, said requests including a patient location, a defined time period, and a maximum distance from the patient location, and, receiving available patient appointment time slots from said plurality of physicians, searching in response to a request from at least one of said patient devices to identify one or more physicians and one or more available appointment time slots associated with said one or more physicians that satisfy said request, wherein the one or more physicians and one or more available appointment time slots that satisfy said request are within the defined time period and the maximum distance from the patient location constitutes methods based on managing relationships or interactions between people. The recitation of modules, devices and a database does not take the claim out of the certain methods of organizing human activity grouping. Thus 
Claim 13 also recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, receiving at least one request from a patient for a medical appointment with a medical professional at a selected date and time interval, said at least one request including a patient location, a defined time period and a maximum distance from the patient location, receiving information regarding one or more physicians having available appointment time slots at said selected date and time interval constitutes methods based on managing relationships or interactions between people. The recitation of a scheduling system and information-receiving system does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim 13 also recites an abstract idea. 
Claim 18 also recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, identifying one or more physicians available during the date and the time slot identified by the requesting patient for an in-house visit constitutes methods based on managing relationships or interactions between people. The recitation of a scheduling server, client program and database does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim 18 also recites an abstract idea. 
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites a scheduling server, implemented on a digital processor, and configured to communicate with a plurality of patient devices associated with a plurality of patients and a plurality of physician devices associated with a plurality of physicians, second module storing information regarding said available appointment time slots in a database, a fourth module in communication with said third module for receiving information regarding said identified physicians and the 
Claims 1, 11 and 13 recite a graphical user interface (GUI) for presenting information regarding available physicians and associated available time slots to the patient, said GUI employing a graphical element that presents a boundary line circumscribing an area within the maximum distance from the patient location and one or more icons each indicative of a physician having an available appointment time slot within said area that falls within the defined time period, which amounts to no more than using a graphical user interface as a tool to present the available appointment slots that meet the patients criteria; see MPEP 2106.05(f)
Additionally, the claims recite the additional elements (i.e. a scheduling server, digital processor, patient devices, physician devices, modules, database and systems) at a high-level of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including a scheduling server, digital processor, patient devices, physician devices, modules, database and systems amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs.
Regarding the dependent claims, dependent claims 2, 4, 5 and 21 recite receiving, communicating, sending or transmitting limitations which are considered insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Additionally, Claims 8-10, 12, 15-17, 19, 20 and 22 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims that were not considered in independent claims.  Therefore claims 2, 4, 5, 8-10, 12, 15-17 and 19-22 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.














Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 11-13are rejected under 35 U.S.C. 103 as being unpatentable over Massoumi et al., U.S. Publication No. 2012/0065989 [hereinafter Massoumi], and further in view of Iravani, U.S. Publication No. 2015/0127359 [hereinafter Iravani]. 

Referring to Claim 1, Massoumi teaches: 
A computer-implemented system for scheduling medical appointments (Massoumi, [0084]), “A booking platform is provided enabling various unaffiliated healthcare practitioner groups to provide, via a centralized aggregator, available healthcare appointments to prospective patients on the aggregator's website…”, comprising, 
a scheduling server, implemented on a digital processor, and configured to communicate with a plurality of patient devices associated with a plurality of patients and a plurality of physician devices associated with a plurality of physicians (Massoumi, [0084]), “The aggregator communicates with each of the practice groups and with a prospective patient while maintaining the database of available healthcare appointments and associated information for scheduling of appointments”; (Massoumi, [0103]), 
said scheduling server comprising (Massoumi, [0105]):
a first module for receiving requests from said patient devices for information regarding at least one available physician having at least one available appointment time slot (Massoumi, [0140]), “enabling a patient to search for and book an appointment. According 
said requests including a patient location, a defined time period, and a maximum distance from the patient location (Massoumi, [0151]), “The process then retrieves the latitude and longitude of the patient location based on the patient's IP address (Box 425), and creates a search object and populates it with the search criteria (Box 426). The search object then performs a search by querying the database for all client locations that offer the selected practitioner specialty in the region defined by the search location (Box 427)”; (Massoumi, [0141]), “The search results are presented to the patient, enabling the patient to browse the results for a doctor and times that appeal to the individual patient (Box 302). FIG. 23b illustrates an aggregator's webpage 310 for displaying the search results 311 below the inputted search criteria 312. A grid is provided of identified practitioners having available appointment times meeting the search criteria”, and, 
a second module for receiving available patient appointment time slots from said plurality of physician devices, said second module storing information regarding said available appointment time slots in a database, said information including a physician location (Massoumi, [0130]), “This process 240 is used to determine the available appointment times that can be offered to patients from each client. Open time slots are stored in the aggregator database”; (Massoumi, [0175]), “The aggregator can, by collecting and storing this available 
a third module in communication with said first module for searching said database in response to a request from at least one of said patient devices to identify one or more physicians and one or more available appointment time slots associated with said one or more physicians that satisfy said request (Massoumi, [0149]), “The search algorithm queries the aggregator's database for client locations that match the patient's search criteria and then groups and sorts these locations and their associated practitioners and available appointment times to present the most useful results to the patient”; (Massoumi, [0141]), “The search is conducted on the data in the aggregator's database of available appointment times”; (Massoumi, [0107]; [0178]; [0100]), 
wherein the one or more physicians and one or more available appointment time slots that satisfy said request are within the defined time period and the maximum distance from the patient location (Massoumi, [0141]; [0151]), and 
a fourth module in communication with said third module for receiving information regarding said identified physicians and the respective available time slots from said third module and for transmitting said information to said at least one requesting patient device (Massoumi, [0141]), “The search results are presented to the patient, enabling the patient to browse the results for a doctor and times that appeal to the individual patient (Box 302). FIG. 23b illustrates an aggregator's webpage 310 for displaying the search results 311 below the , 
wherein each of said patient devices comprises:
a first module for communicating a patient's request to said scheduling server, said first module further configured for receiving information from said fourth module of said scheduling server (Massoumi, [0084]), “The aggregator communicates with each of the practice groups and with a prospective patient while maintaining the database of available healthcare appointments and associated information for scheduling of appointments”, (Massoumi, [0172]), and 
a graphical user interface (GUI) in communication with said first module for presenting said information regarding available physicians and associated available time slots to the patient (Massoumi, [0141]), “The search results are presented to the patient, enabling the patient to browse the results for a doctor and times that appeal to the individual patient (Box 302). FIG. 23b illustrates an aggregator's webpage 310 for displaying the search results 311 below the inputted search criteria 312. A grid is provided of identified practitioners having available appointment times meeting the search criteria. In this embodiment, the available times 313 for each practitioner are provided horizontally across the page for one week. For each practitioner the results include: a location designator (map marker number 315a) which correlates to the map marker shown in the graphic display 314 of the geographic region encompassing the practitioners having available times in the requested location); (Massoumi, [0151]),
Massoumi teaches the results for each practitioner include: a location designator (map marker number) which correlates to the map marker shown in the graphic display of the geographic 
said GUI employing a graphical element that presents a boundary line circumscribing an area within the maximum distance from the patient location and one or more icons each indicative of a physician having an available appointment time slot within said area that falls within the defined time period.

However Iravani teaches: 
said GUI employing a graphical element that presents a boundary line circumscribing an area within the maximum distance from the patient location and one or more icons each indicative of a physician having an available appointment time slot within said area that falls within the defined time period (Iravani, [0060]-[0061]), “…where GPS service is available, the App can automatically determine the patient's geographical location and limit the provider search to the available providers in the radius of 5, 10, 20 miles or a user-defined distance from the patient's current location… presented with a plurality of provider offices, the user can select an office profile or specific doctor by clicking on a red pin or yellow flag 340 on the digital map 330….a pop-up dialog box 360 appears asking the user if an appointment is desired… If the user selects Yes 380, the user is directed to the Appointment Scheduling feature of the app where the user can select a specific appointment date and time”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified defined region in Massoumi to include the graphical elements as taught by Iravani. The motivation for doing this would have been to improve the method of aggregating available appointment times across multiple practitioner groups in Massoumi (see par. 0001) to efficiently include the results of searching for location offices (see Iravani par. 0059).

Referring to Claim 2, the combination of Massoumi in view of Iravani teaches the system of claim 1. Massoumi further teaches: 
wherein each of said physician devices comprises an appointment information module for communicating available appointment time slots to said scheduling server (Massoumi, [0084]), “A booking platform is provided enabling various unaffiliated healthcare practitioner groups to provide, via a centralized aggregator, available healthcare appointments to prospective patients on the aggregator's website. The aggregator maintains a centralized database of available appointment times across the various practitioner groups, as well as information relevant to the practitioner and associated appointment times. The aggregator communicates with each of the practice groups…”; (Massoumi, [0086]; [0103]), and 
an appointment scheduling module for scheduling an appointment at a time slot selected by a patient (Massoumi, [0084]), “The aggregator communicates with each of the practice groups and with a prospective patient while maintaining the database of available healthcare appointments and associated information for scheduling of appointments”; (Massoumi, [0118]), “when a patient books an appointment with the aggregator (Box 131), the client can be notified by one or more communication mechanisms until the appointment status is confirmed”; (Massoumi, [0107]; [0178]).

Referring to Claim 4, the combination of Massoumi in view of Iravani teaches the system of claim 1. Massoumi further teaches: 
wherein each of said patient devices comprises a second module in communication with said GUI to receive a patient's selection of an available physician and a respective available time slot and to communicate said selection to said scheduling server (Massoumi, 

Referring to Claim 5, the combination of Massoumi in view of Iravani teaches the system of claim 1. Massoumi further teaches:
wherein said scheduling server further comprises a fifth module in communication with said second module of each of said patient devices for receiving a patient's selection of an available physician and a respective available appointment time slot and to send an appointment scheduling request for said time slot for said requesting patient to the physician device associated with said available physician (Massoumi, [0086]), “The number and accuracy of the appointment times are enhanced by a variety of procedures. In one embodiment, a piece of software (client application) is installed on the practitioner's computer/server, which software automatically extracts from the practitioner's electronic practice management system (PMS), the available appointment times; this is done on a regular basis (e.g. intervals between 1-5 minutes) to insure that the aggregator has the most up to date availability”; (Massoumi, [0110]), “Each of the practice groups 14 has a practice group server 15 for communicating with the aggregator's server 13. Each practice server may include the groups own 

Referring to Claim 11, Massoumi teaches: 
A computer-implemented method of scheduling medical appointments (Massoumi, [0084]), “A booking platform is provided enabling various unaffiliated healthcare practitioner groups to provide, via a centralized aggregator, available healthcare appointments to prospective patients on the aggregator's website…”, comprising:
using at least one digital data processor to perform the following steps (Massoumi, [0105]):
receiving at least one request from at least one patient device for information regarding at least one available physician having at least one available appointment time slot (Massoumi, [0140]), “enabling a patient to search for and book an appointment. According to the process 300, the patient accesses the aggregator's website and enters the search criteria, namely the desired practitioner specialty and location, but also preferably one or more of the insurance details, procedure, and desired appointment date…”, 
said at least one request including a patient location, a defined time period, and a maximum distance from the patient location (Massoumi, [0151]), “The process then retrieves the latitude and longitude of the patient location based on the patient's IP address (Box 425), and 
receiving from one or more physician devices information regarding one or more available appointment time slots associated with said one or more physicians, said information including a physician location (Massoumi, [0130]), “This process 240 is used to determine the available appointment times that can be offered to patients from each client. Open time slots are stored in the aggregator database”; (Massoumi, [0175]), “The aggregator can, by collecting and storing this available appointment data from a plurality of unaffiliated practice groups, provide a much larger database of available appointment times/specialties/procedures and can allow patients to book appointments directly with the aggregator”; (Massoumi, [0149]), “The search algorithm queries the aggregator's database for client locations that match the patient's search criteria”; (Massoumi, [0105]; [0107]; [0178]; [0174]), 
comparing said available appointment time slots with said patient-requested time slot to determine if any of the available appointment time slots satisfies the patient's request (Massoumi, [0149]), “The search algorithm queries the aggregator's database for client locations that match the patient's search criteria and then groups and sorts these locations and their associated practitioners and available appointment times to present the most useful results 
wherein any available appointment time slot that satisfies the patient request is within the defined time period and the maximum distance from the patient location (Massoumi, [0141]; [0151]), and 
presenting at least one available appointment time slot satisfying the patient's request, if any, to the patient (Massoumi, [0141]), “The search results are presented to the patient, enabling the patient to browse the results for a doctor and times that appeal to the individual patient (Box 302). FIG. 23b illustrates an aggregator's webpage 310 for displaying the search results 311 below the inputted search criteria 312. A grid is provided of identified practitioners having available appointment times meeting the search criteria”. 
Massoumi teaches the results for each practitioner include: a location designator (map marker number) which correlates to the map marker shown in the graphic display of the geographic region encompassing the practitioners having available times in the requested location (see par. 0141), but Massoumi does not explicitly teach: 
wherein the at least one available appointment time slot is presented using a graphical user interface (GUI) that presents a boundary line circumscribing an area within the maximum distance from the patient location and further presents one or more icons each indicative of a physician having the at least one available appointment time slot within said area that falls within the defined time period.

However Iravani teaches: 
wherein the at least one available appointment time slot is presented using a graphical user interface (GUI) that presents a boundary line circumscribing an area within the maximum distance from the patient location and further presents one or more icons each indicative of a physician having the at least one available appointment time slot within said area that falls within the defined time period (Iravani, [0060]-[0061]), “…where GPS service is available, the App can automatically determine the patient's geographical location and limit the provider search to the available providers in the radius of 5, 10, 20 miles or a user-defined distance from the patient's current location… presented with a plurality of provider offices, the user can select an office profile or specific doctor by clicking on a red pin or yellow flag 340 on the digital map 330….a pop-up dialog box 360 appears asking the user if an appointment is desired… If the user selects Yes 380, the user is directed to the Appointment Scheduling feature of the app where the user can select a specific appointment date and time”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified defined region in Massoumi to include the graphical elements as taught by Iravani. The motivation for doing this would have been to improve the method of aggregating available appointment times across multiple practitioner groups in Massoumi (see par. 0001) to efficiently include the results of searching for location offices (see Iravani par. 0059).

Referring to Claim 12, the combination of Massoumi in view of Iravani teaches the computer-implemented method of claim 11. Massoumi further teaches: 
wherein said received one or more available time slots correspond to appointment time slots made available via patient cancelation (Massoumi, [0082]), “The practitioners can more readily fill near term available slots in their appointment schedules which become available due to patient cancellations…”; (Massoumi, [0129]), “appointments in the client's PMS are canceled, these times are made available again in the aggregator's calendar”.

Referring to Claim 13, Massoumi teaches: 
A computer-implemented system for scheduling medical appointments (Massoumi, [0084]), “A booking platform is provided enabling various unaffiliated healthcare practitioner groups to provide, via a centralized aggregator, available healthcare appointments to prospective patients on the aggregator's website…”, comprising:
a scheduling system comprising a digital data processor for receiving at least one request from a patient for a medical appointment with a medical professional at a selected date (Massoumi, [0140]), “enabling a patient to search for and book an appointment. According to the process 300, the patient accesses the aggregator's website and enters the search criteria, namely the desired practitioner specialty and location, but also preferably one or more of the insurance details, procedure, and desired appointment date…”, 
said at least one request including a patient location, a defined time period and a maximum distance from the patient location, 
an information-receiving system comprising a digital data processor and configured for receiving information regarding one or more physicians having available appointment time slots at said selected date and time interval and communicating said information to the scheduling system, said information including a physician location (Massoumi, [0149]), “The search algorithm queries the aggregator's database for client locations that match the patient's search criteria and then groups and sorts these locations and their associated practitioners and available appointment times to present the most useful results to the patient”; (Massoumi, [0141]), “The search is conducted on the data in the aggregator's database of available appointment times, 
wherein said scheduling system presents said available appointment time slots to said patient (Massoumi, [0141]), “The search results are presented to the patient, enabling the patient to browse the results for a doctor and times that appeal to the individual patient (Box 302). FIG. 23b illustrates an aggregator's webpage 310 for displaying the search results 311 below the inputted search criteria 312. A grid is provided of identified practitioners having available appointment times meeting the search criteria”.
Massoumi teaches a patient searching for available appointments for a desired date (see par. 0140) and results for each practitioner include: a location designator (map marker number) which correlates to the map marker shown in the graphic display of the geographic region encompassing the practitioners having available times in the requested location (see par. 0141), but Massoumi does not explicitly teach: 
a selected date and time interval, and 
using a graphical user interface (GUI) that presents a boundary line circumscribing an area within the maximum distance from the patient location and further presents one or more icons each indicative of a physician having said available appointment time slots within said area that falls within the defined time period.
However Iravani teaches: 
a selected date and time interval (Iravani, [Fig. 1B; [0057]), “the system generates appointment slots that can be displayed by the App on the mobile device of a potential patient”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified search criteria and results in Massoumi to include a time interval and graphical elements as taught by Iravani. The motivation for doing this would have been to improve the method of aggregating available appointment times across multiple practitioner .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Massoumi et al., U.S. Publication No. 2012/0065989 [hereinafter Massoumi], in view of Iravani, U.S. Publication No. 2015/0127359 [hereinafter Iravani], and further in view of Haider, U.S. Publication No. 2017/0270253 [hereinafter Haider]. 

Referring to Claim 8, the combination of Massoumi in view of Iravani teaches the system of claim 1. Massoumi teaches displaying a geographic region encompassing the practitioners having available times in the requested location (see par. 0141) and determining the distance from each client location to the patient location and organize them into groups based on this distance (see par. 0152), but Massoumi does not explicitly teach:
wherein each icon is positioned at a distance from the patient's address proportional to an actual distance of the presented physician from the patient's address.

However Haider teaches: 
wherein each icon is positioned at a distance from the patient's address proportional to an actual distance of the presented physician from the patient's address (Haider, Fig. 4b; [0030]), “selection of an HSP result 162 provides a further display element 164 showing the user 120 an estimated travel time from the user's current location to the selected HSP result 162, via different methods of travel”; (Haider, [0034]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified displayed geographical region in Massoumi to include the distance limitations as taught by Haider. The motivation for doing this would have been to improve the method of aggregating available appointment times across multiple practitioner 

Referring to Claim 9, the combination of Massoumi in view of Iravani teaches the system of claim 8. Massoumi further teaches:
wherein said icon is configured such that selection thereof results in presenting information regarding the physician associated with said icon to the patient (Massoumi; Fig. 23b, Items: 315a-315g; [0141]), “a location designator (map marker number 315a) which correlates to the map marker shown in the graphic display 314 of the geographic region encompassing the practitioners having available times in the requested location; a photo 315b of the practitioner; a text identification 315c of the physician's name and street address; patient feedback 315d for this practitioner… an identification 315e of the insurance plan requested by the patient and whether this practitioner would be considered within the network of the patient's insurance plan 315f; and a grid 315g of the next 7 days sequentially presented across the page, with available appointment start time slots 313 listed under each of the relevant days (aligned with the respective practitioner).

Referring to Claim 10, the combination of Massoumi in view of Iravani teaches the system of claim 1. Massoumi teaches a geographic region of identified practitioners having appointments that meet the search criteria (see Fig. 23b, Item: 314; [0141]), but Massoumi does not explicitly teach:
wherein said GUI superimposes a map on the circumscribed area and marks the patient location and one or more physician locations on said map. 

However Haider teaches: 
wherein said GUI superimposes a map on the circumscribed area and marks the patient location and one or more physician locations on said map (Haider, Fig. 4A; [0029]), “Before final input of a search term in field 150, the APP uses the GPS module to determine a location of the user 120 and generate a map of environs surrounding the mobile device 110. Additionally, the location of the mobile device 110 is indicated on the user interface, both textually 152 and by a marker 154 superimposed on the map 156. HSPs matching the predicted result can be displayed on the map 156”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified displayed geographical region in Massoumi to include the map limitations as taught by Haider. The motivation for doing this would have been to improve the method of aggregating available appointment times across multiple practitioner groups in Massoumi (see par. 0001) to efficiently include the results of providing an identification of an appropriate healthcare service provider (see Haider par. 0002).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Massoumi et al., U.S. Publication No. 2012/0065989 [hereinafter Massoumi], in view of Iravani, U.S. Publication No. 2015/0127359 [hereinafter Iravani], and further in view of Eberting et al., U.S. Publication No. 2017/0329922 [hereinafter Eberting]. 

Referring to Claim 15, the combination of Massoumi in view of Iravani teaches the system of claim 1. Massoumi teaches patient search criteria that includes a desired practitioner’s specialty (see par. 0140), but Massoumi does not explicitly teach: 
wherein the requests from said patient devices for information regarding at least one available physician having at least one available appointment time slot include an in-house visit request designation, 
wherein the information regarding available appointment time slots includes an in-house visit availability designation, 
wherein the in-house visit request designation matches the in-house visit availability designation for the one or more physicians and one or more available appointment time slots that satisfy the request.

However Eberting teaches: 
wherein the requests from said patient devices for information regarding at least one available physician having at least one available appointment time slot include an in-house visit request designation (Eberting, [0340]), “FIG. 10 illustrates a UI 1000 for a patient to select the type of telemedicine visit in which they are interested. Options may include e-visits, in-office visits, and/or house calls. For each given type of appointment type 1001, the drop-down menu 1002 of available practitioners may change to reflect those practitioners that offer the selected type of visit”; (Eberting, [0141]), “a dashboard may allow… a patient, and/or a patient's representative to schedule an e-visit, an in-office appointment, a house call, and/or other consultation. In one possible embodiment, scheduled visits (whether e-visit, in-office, house call, or other) may be color coded on a calendar”; (Eberting, [0143]), “A Find an Appointment or Find a Provider page may allow a patient to select type of visit, specialist needed, an address, identifying information, medical history, medically relevant facts, maps, contact information, etc. that can be used to schedule a first or follow-up visit. A specific provider may be presented to the patient for selection along with available appointment times and scheduling abilities”, 
wherein the information regarding available appointment time slots includes an in-house visit availability designation (Eberting, [0143]), “A Find an Appointment or Find a Provider page may allow a patient to select type of visit, specialist needed, an address, identifying information, medical history, medically relevant facts, maps, contact information, etc. that can be used to schedule a first or follow-up visit. A specific provider may be presented to the patient for selection along with available appointment times and scheduling abilities”; (Eberting, 
wherein the in-house visit request designation matches the in-house visit availability designation for the one or more physicians and one or more available appointment time slots that satisfy the request (Eberting, [0143]), “A Find an Appointment or Find a Provider page may allow a patient to select type of visit, specialist needed, an address, identifying information, medical history, medically relevant facts, maps, contact information, etc. that can be used to schedule a first or follow-up visit. A specific provider may be presented to the patient for selection along with available appointment times and scheduling abilities”; (Eberting, [0340]), “For each given type of appointment type 1001, the drop-down menu 1002 of available practitioners may change to reflect those practitioners that offer the selected type of visit. FIG. 11 illustrates a UI 1100 for a patient to shop online for various classifications, categories, types, or classes of telemedicine visitations”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the search criteria in Massoumi to include the in-house limitations as taught by Eberting. The motivation for doing this would have been to improve the method of aggregating available appointment times across multiple practitioner groups in Massoumi (see par. 0001) to efficiently include the results of ) scheduling of any number of visit types using the same platform and tools (see Eberting par. 0147).

Claim 16 disclose substantially the same subject matter as Claim 15, and is rejected using the same rationale as previously set forth.

Claim 17 disclose substantially the same subject matter as Claim 15, and is rejected using the same rationale as previously set forth.

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Eberting et al., U.S. Publication No. 2017/0329922 [hereinafter Eberting], and further in view of Massoumi et al., U.S. Publication No. 2012/0065989 [hereinafter Massoumi]. 

Referring to Claim 18, Eberting teaches: 
A computer-implemented system for scheduling in-house medical appointments, comprising:
at least a patient device supporting a patient application configured to provide a patient with a graphical user interface presenting a graphical element to allow the patient to request an in-house visit, said graphical element further allowing the patient to identify at least one date and one time range for the requested in-house visit (Eberting, [0141]), “a dashboard may allow… a patient, and/or a patient's representative to schedule an e-visit, an in-office appointment, a house call, and/or other consultation. In one possible embodiment, scheduled visits (whether e-visit, in-office, house call, or other) may be color coded on a calendar”; (Eberting, [0143]), “A Find an Appointment or Find a Provider page may allow a patient to select type of visit, specialist needed, an address, identifying information, medical history, medically relevant facts, maps, contact information, etc. that can be used to schedule a first or follow-up visit. A specific provider may be presented to the patient for selection along with available appointment times and scheduling abilities”; (Eberting, [0266]), “Software 
Eberting teaches a system facilitating scheduling patients for in-home visits (see par. 0146) and  providing patients with available appointment times for service providers based on patient’s request (see par. 0143), but Eberting does not explicitly disclose:
a scheduling server in communication with said patient client program, wherein said scheduling server is in communication with a database for identifying one or more physicians available during the date and the time slot identified by the requesting patient for a visit, said scheduling server further being configured for transmitting a list of available physicians to said requesting patient.

However Massoumi teaches: 
a scheduling server in communication with said patient client program, wherein said scheduling server is in communication with a database for identifying one or more physicians available during the date and the time slot identified by the requesting patient for a visit, said scheduling server further being configured for transmitting a list of available physicians to said requesting patient (Massoumi [0103]), “a centralized marketplace 10 for healthcare services across multiple practice groups A, B, C, D, . . . in which a centralized service provider (aggregator) 12 provides available appointment times from the plurality of different practice groups 14 to the plurality of prospective patients 16, and wherein the prospective patients are not required to have a pre-existing relationship with any one of the practice groups. The aggregator provides a network based service to the patients and practitioner groups, e.g., the aggregator's server 13 provides a web interface 13 to each of the patient computers 17…The aggregator's server 13 also communicates (e.g., online and web-based) with each of the practice groups 14 via the practice group servers 15 for retrieving available appointment times from each of the practice groups in order to book and confirm appointments 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the scheduling in Eberting to include the communication limitations as taught by Massoumi. The motivation for doing this would have been to improve the method of facilitating scheduling for patients in Eberting (see par. 0146) to efficiently include the results of reducing the complexity of the patient and practitioner information required to maintain accurate and synchronized database booking records (see Massoumi par. 0004).

Referring to Claim 19, the combination of Eberting in view of Massoumi teaches the system of claim 18. Eberting further teaches: 
wherein each of said physician devices supports a physician client program to allow a respective physician to enter a physician profile (Eberting, [0101]-[0102]), “a physician or other healthcare practitioner may create a customized telemedicine platform by selecting one or more telemedicine platform features from a preprogrammed set of available telemedicine 

Referring to Claim 20, the combination of Eberting in view of Massoumi teaches the system of claim 19. Eberting further teaches: 
wherein said physician profile identifies whether or not the physician is willing to provide in-house visits (Eberting, [0340]), “a patient to select the type of telemedicine visit in which they are interested. Options may include e-visits, in-office visits, and/or house calls. For each given type of appointment type 1001, the drop-down menu 1002 of available practitioners may change to reflect those practitioners that offer the selected type of visit”.

Referring to Claim 21, the combination of Eberting in view of Massoumi teaches the system of claim 20. Eberting teaches healthcare practitioner creating customizable telemedicine platforms (see par. 0101-0102), but Eberting does not explicitly disclose:
wherein said physician client program is configured to transmit said physician's profile to said scheduling server.

However Massoumi teaches: 
wherein said physician client program is configured to transmit said physician's profile to said scheduling server (Massoumi, [0103]), “The aggregator's server 13 also communicates (e.g., online and web-based) with each of the practice groups 14 via the practice group servers 15 for retrieving available appointment times from each of the practice groups in order to book and confirm appointments with the prospective patients”; (Massoumi, [0110]).


Referring to Claim 22, the combination of Eberting in view of Massoumi teaches the system of claim 21. Eberting teaches a system facilitating scheduling patients for in-home visits (see par. 0146) and changing the menu of available practitioners to reflect those practitioners that offer the selected type of visit (see par. 0340), but Eberting does not explicitly disclose:
wherein said scheduling server is configured to use the received physician's profiles to identify said one or more physicians available for the requested in-house visit.

However Massoumi teaches: 
wherein said scheduling server is configured to use the received physician's profiles to identify said one or more physicians available for the requested in-house visit (Massoumi, [0140]-[0141]), “the patient accesses the aggregator's website and enters the search criteria, namely the desired practitioner specialty and location…and desired appointment date… a webpage 290 on the aggregator's website for entering the search criteria. A window 291 includes data entry field 292 for entering the desired specialty of the practitioner (shown as a pull down menu) from a set of aggregator defined specialties…The search is conducted on the data in the aggregator's database of available appointment times…displaying the search results 311 below the inputted search criteria 312. A grid is provided of identified practitioners having available appointment times meeting the search criteria…”; (Massoumi, [0143]).
.


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nascenzi et al. (US 20160371620 A1) – An in-home care application may be directed to multiple groups of users. A primary user may be a non-technical caregiver who goes to the home of a client to provide care. An in-home care provider, the employer of the caregiver or other care providers may find such an application useful to manage caregivers, track client health and activities, and generate reporting and other useful analytics. Given the non-technical nature of the caregiver, the application is intuitive and easy-to-use. The in-home care provider or family members may find such an application useful to plan the care recipient's activities, schedule appointments, manage grocery lists, track errands, and communicate with other caregivers and family members. Using an in-home care application, a caregiver providing care to a client may interact with such an application in order to schedule care, receive reminders, or view calendars.

Xie et al. (A Periodic Repair Algorithm for Dynamic Scheduling In Home Health Care using Agent-Based Model) – This paper presents a periodic repair algorithm for dynamic home visit scheduling with the objective of reducing the service cost in home healthcare. We consider a dynamic scheduling problem in which dynamic events occur along with the execution of existing schedules. We propose a repair-based rescheduling algorithm which periodically revises the existing schedule to accommodate the collection of dynamic events during a certain time period. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.